In a habeas corpus proceeding, the appeal is from a judgment and order (one paper) of the County Court, Suffolk County (Copertino, J.), dated October 19, 1983, which dismissed the writ and ordered petitioner’s extradition to the State of Iowa.
Appeal dismissed as academic, without costs or disbursements.
The People contend, and petitioner concedes, that he has in fact been extradited to the State of Iowa. Because petitioner is no longer in respondent’s custody, the appeal has been rendered academic and must be dismissed (see, e.g., People ex rel. Turnip-seed v LeFevre, 54 AD2d 939; People ex rel. Miller v Follette, 33 AD2d 789). Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.